Title: From George Washington to Major General Thomas Mifflin, 15 May 1777
From: Washington, George
To: Mifflin, Thomas



Dear Sir
Morris Town May 15th 1777.

I was this morning favoured with yours of the 13th by Colo. Malmady. I have written to Mr Hughes, respecting the distribution of the Tents, you have ordered from the Eastward. A few days ago, I wrote you about a quantity of Tent Cloth, which I was informed was at providence and which I directed Mr John Brown of that place, to purchase and secure, subject to your orders. As you have not mentioned it, or

the receipt of my Letter, It may not have got to hand. You will write him upon the Subject. A prudent Oeconomy will be used in the distribution of the Tents.
If you have the number of Tents you mentioned, and there are so many in Martinique, I should suppose, you might decline purchasing the Cloth lately arrived at Baltimore, as it is held at such an exorbitant price; However, as I am not acquainted with the views and expectations of Congress upon this Head, you had better apply to them and obtain their direction for your conduct.
The capture of the La Seine, was rather unlucky; but if restitution has been demanded, in the manner you mention, It may prove a fortunate Event. Our information from abroad, has varied so often from facts, that I wish to hear this confirmed. If the Governor has thus proceeded, I think we may flatter ourselves, that some interesting political events will soon take place. As your continuing at Philadelphia, was founded on the application of Congress, to answer a beneficial purpose; If it has been effected, or is not to be promoted by your remaining there longer, I wish you to repair immediately to Head Quarters. Your Services in Camp are wanted. I am &ca

G. Washington

